United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                              April 26, 2006
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 04-41248
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                         JOSE LUIS ORTIZ,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 7:03-CR-624-2
                       --------------------

Before JONES, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*
     Larry Chris Iles, appointed to represent Jose Luis Ortiz, has

filed   a   motion   to   withdraw   and   brief   pursuant   to   Anders   v.

California, 386 U.S. 738, 744 (1967).              Ortiz has not filed a

response.     Our independent review of the brief and the record

discloses     no     nonfrivolous    issue    in   this   direct     appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL IS

DISMISSED.    See 5TH CIR. R. 42.2.